Citation Nr: 0026413
Decision Date: 06/07/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  93-15 263	)	DATE JUN 07, 2001
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



ORDER

The following correction is made in a decision issued by the Board in this case on October 4, 2000:

The last order on page 38, which previously read, "Entitlement to service connection for a right shoulder disability is denied," is changed to read as follows:  

Entitlement to a rating in excess of 20 percent for service-connected right shoulder subluxation and snapping, postoperative, is denied.




		
	Richard B. Frank
	Member, Board of Veterans Appeals



Citation Nr: 0026413	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  93-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a neck 
disorder, to include a herniated nucleus pulposus of C4-5.

2.  Entitlement to an increased evaluation for right shoulder 
subluxation and snapping, postoperative, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased evaluation for a left 
shoulder disability, including snapping, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to August 
1968.

This matter comes from the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 1994 
and November 1998, the Board remanded this case to the RO for 
additional development.  In November 1998, the Board fully 
adjudicated two of the five issues before it at that time.  
Accordingly, these issues are not before the unsigned at this 
time.

As noted by the Board in November 1998, in hearing testimony 
of January 1998, the veteran raised the issue of clear and 
unmistakable error (CUE).  At the hearing held before a 
hearing officer at the RO in January 1998, the hearing 
officer stated to the veteran that if he wished to raise the 
issue of CUE in a prior Board determination it was incumbent 
upon him to raise this issue with the Board.  In this regard, 
the Board must emphasize that the United States Court of 
Veterans Claims (Court) has consistently stressed the 
rigorous nature of the concept of CUE.  As stated by the 
Court, CUE is a very specific and rare kind of error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 93 
(1995).  In this case, at a hearing held before the 
undersigned in June 2000, the veteran did not raise the issue 
of CUE in a prior Board determination.  The undersigned 
specifically queried the veteran regarding what issues he 
wished the Board to address at that time.  CUE was not 
raised.  Accordingly, the Board finds that the veteran has 
not raised the issue of CUE within any prior Board 
determination at this time.  

In November 1998, the RO was required to address the issue of 
CUE in the January 1969 rating action, denying service 
connection for a neck disability.  A Statement of the Case 
regarding the issue of whether the rating decision dated 
January 1969 involved CUE for not granting service connection 
for a neck disability was issued by the RO in April 1999.  
The veteran was specifically informed that if he did decide 
to continue his appeal on this issue, he would need to file a 
formal substantive appeal.  A VA Form 9 was sent to the 
veteran at that time.  The veteran has not filed a 
substantive appeal to the April 1999 Statement of the Case.  
Moreover, at the hearing held before the undersigned in June 
2000, no reference was made to this issue.  Accordingly, 
under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), 
this issue is also not before the Board at this time.  


FINDINGS OF FACT

1.  In January 1969, the RO denied the veteran's claim of 
entitlement to service connection for a neck disability.  

2.  The veteran was notified of this determination that 
month.  He did not file a timely appeal of this determination 
with the VA.

3.  Evidence received since January 1969 includes evidence 
that tends to prove facts material to the claim for service 
connection for a neck disability.  

4.  The claim of entitlement to service connection for neck 
disability is meritorious on its own or capable of 
substantiation.  

5.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal on the issues before the Board at 
this time have been obtained by the RO. 

6.  The veteran's complaints of pain regarding his service-
connected disabilities and the history he has provided 
regarding his nonservice-connected neck disability is not 
credible. 

7.  The clear weight of the most probative and credible 
evidence demonstrates there is no link between the veteran's 
current neck disability and his active service.

8.  The residuals of the service-connected right shoulder 
subluxation and snapping shoulder (hereinafter referred to as 
the "right shoulder disability") does not include 
limitation of motion midway between the side and shoulder 
level or recurrent dislocation at the scapulohumeral joint 
with frequent episodes and guarding of all arm movements.  

9.  The residuals of the service-connected left shoulder 
disability, including a snapping shoulder (hereinafter 
referred to as the "left shoulder disability") does not 
include limitation of motion of the arm, recurrent 
dislocation at the scapulohumeral joint, malunion of the 
humerus, or a moderate deformity of the humerus.  No evidence 
of a nonunion of the clavicle or scapula, with or without 
loose movement, is found.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a back disability has been submitted and the 
claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for a neck 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

4.  The criteria for an evaluation in excess of 20 percent 
for the service-connected right shoulder disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5210, 5202 and 5203 (1999).  

5.  The criteria for an evaluation in excess of 10 percent 
for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5210, 5202 
and 5203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

As noted above, the veteran served on active duty from May 
1966 to August 1968.  This included service in the Republic 
of Vietnam.  His military occupational specialty was cook.  
The record contains no awards or decorations indicative of 
participation of combat with the enemy.  

Service medical records note various complaints and physical 
findings, including complaints and findings involving the 
right shoulder.  In August 1967, the veteran complained of 
neck pain with radiation into both shoulders.  He provided a 
history of seeing a chiropractor "several months ago" who 
reportedly stated he had two displaced vertebrae.  An 
orthopedic consultation notes that examination revealed 
findings consistent with subluxation of the right shoulder.  
The examiner commented that the only positive physical 
finding was a chronic subluxation of the right shoulder 
joint.  A subsequent service report, dated July 1968, noted 
the veteran's request for the physician to check his 
shoulders for an old dislocation that gives him pain.  A 
consultation report dated July 1968 indicated findings of 
subluxation of the right shoulder.  An X-ray study dated July 
1968 indicated "normal shoulders." 

At his separation evaluation in August 1968, the veteran 
complained of swollen or painful joints and a painful or 
"trick" shoulder or elbow.  Bone, joint, or other deformity 
was specifically denied.  There was no reference to a neck 
disability.  An orthopedic evaluation had specifically noted 
normal range of motion in the neck with no painful 
tenderness.  X-ray studies at that time were normal.  At the 
separation evaluation, the veteran's musculoskeletal system 
was found to be normal.  He was not diagnosed with a left 
shoulder, a right shoulder or a neck disability.

In his initial claim for VA compensation dated August 1968, 
the veteran made reference to a neck injury in 1966 and a 
bilateral shoulder disability.  He reported treatment for the 
knees, left shoulder and neck from March to July 1968 in 
Vietnam.  The Board notes that the RO requested the service 
medical records, including specifically the records for 
treatment of a neck disability at the date and place 
identified.  The service medical records were obtained and 
the available service medical records appear complete for 
this period.  The veteran did not identify a specific date 
and place of treatment for a neck disability that is not 
accounted for by the current records.  

At a VA evaluation held in November 1968.  He provided a 
history of an "old" neck injury.  This produced occasional 
stiffness and cracking but "no other symptoms."  In other 
words, he made no complaint and offered no history of 
radiating pain from the neck.  The right shoulder examination 
revealed no swelling, tenderness or loss of motion.  A slight 
crepitation with motion in the right shoulder was noted.  
Examination of the left shoulder revealed no swelling, 
tenderness or loss of motion and no crepitation.  Examination 
of the entire spine revealed no tenderness, no muscle spasms, 
no loss of motion, and no other abnormality "whatsoever."  
X-ray studies of both the neck and both shoulders were 
unremarkable.  The veteran was diagnosed with mild residuals 
of an old injury to the right shoulder and left knee with a 
history of injury to the left shoulder, neck, and lower back 
without positive findings at that time. 

In a January 1969 rating determination, service connection 
for a neck disability was denied.  The veteran was notified 
of this determination that month.  

In a statement received by the RO in May 1969, no reference 
was made to the neck disability.  Additional medical records 
were submitted regarding the claims of service connection for 
a right shoulder and left knee injury.  In a June 1969 rating 
determination, service connection for a right shoulder and 
left knee disability was granted.  The veteran submitted a 
notice of disagreement regarding an August 1971 rating 
determination.  The August 1971 notice of disagreement made 
no reference to the January 1969 rating determination that 
had denied service connection for the neck disability.

The veteran has received sporadic treatment for his service-
connected shoulder disabilities.  A February 1975 outpatient 
treatment record shows the claimant reported a sensation of 
popping and cracking on movement of the neck.  The 
provisional diagnosis was questionable pathology of the 
cervical spine.  A neurosurgical clinic consultation was 
scheduled for March 1975, but the outpatient records fail to 
show that the veteran appeared for the consultation.    

A report of a December 1975 hospitalization contains no 
reference to a neck disability.  The extensive recorded 
history mentions shoulder symptoms, but specifically comments 
that the review of medical history was unremarkable and the 
review of systems was negative.  At a VA examination dated 
May 1977, the claimant reported problems with the back and 
neck "more or less" all of the time since service.  Heavy 
work produced aching in the neck and back.  X-ray studies of 
the neck revealed no bony malformations.  The impression was 
normal cervical spine.  The veteran had frequent complaints 
of pain with little objective evidence to support these 
complaints.  Diagnosis included chronic cervical sprain.  

The veteran has provided statements describing his right 
shoulder disability as some form of chronic dislocation.  
Statements from friends of the veteran noted the veteran's 
experience with continuous problems with both shoulders since 
his release from active service.  They do not refer to a 
chronic neck disorder.  At a hearing in January 1979 
concerning other issues, there was no incidental mention of 
any neck disorder.  The veteran did report injuring his knee 
in jumping in a bunker in Vietnam.  He did not mention a head 
injury under similar circumstances.  

A number of private and VA medical reports dated in the 
1970's through 1985 are of record.  They generally contain no 
incidental complaints, statements of medical history or 
findings of a chronic neck disorder.   A January 1979 report 
of radiographic studies from H.S. D.C., disclosed alteration 
in the motor units of the cervical spine.  These findings 
were described as indicative of a past injury.  At a 1985 VA 
examination, the veteran gave a history of a blow to the back 
of the head in basic training and a left knee injury jumping 
into a bunker in Vietnam.  He did not claim a head or neck 
injury jumping into a bunker in Vietnam.  He reported severe 
neck pain at times.  Diagnosis included cervical strain.  VA 
Outpatient treatment records in 1985-1986 show complaints of 
neck pain with radiation.  An X-ray of the cervical spine in 
January 1986 disclosed a question of a mild impingement of 
the C3-4 level of the right neural foramina.  An 
electromyograph of the neck was negative.  The impression in 
early 1986 was of chronic ligament instability due to severe 
cervical strain.

In an August 1990 VA examination, on the form where the 
veteran listed his disorders, he noted a neck disorder.  The 
veteran reported to the examiner that he dislocated both 
shoulders at different times while serving in Vietnam.  He 
made specific references to numerous complaints to the 
examiner, but none of these pertained to a neck disability.  
Physical examination noted that the veteran was right-handed.  
External and internal rotation was normal in both shoulders 
except for external rotation on the right that was limited to 
80 degrees.  X-ray studies revealed a narrowing of the 
acromiohumeral space consistent with a tear of the rotor 
cuff.  There were degenerative cysts in the anatomical neck 
of the humerus.  The veteran was diagnosed with unstable 
shoulder joints, bilaterally, and a chronic lumbosacral 
strain.  No diagnosis was entered as to a neck disorder.  

Additional medical records were obtained by the RO, including 
an October 1987 MRI of the veteran's cervical spine.  This 
study revealed an enlargement of the cervical cord extending 
from C2 to the inferior end plate of C5.  The signal within 
the cord was found to be normal.  A disc protrusion at the 
C6-7 level, without cord compression, was noted.  The 
vertebral bodies were found to be well aligned and normal.  
The findings of the enlarged cervical cord suggested an 
intramedullary tumor.   

In an April 1991 rating determination, service connection for 
a neck disability was again denied by the RO.  A timely 
notice of disagreement to this determination was received in 
May 1991.

An August 1991 VA outpatient treatment record notes, in part, 
a chronic C5-6 disc herniation by MRI.  It was commented that 
the possibility of a tumor had been resolved.  

In his January 1992 substantive appeal, the claimant 
contended that he received a blow to his neck while in basic 
training.  The veteran stated that he did not receive 
treatment for this condition during his service.  He noted 
that he sought treatment later when he returned from Vietnam.  
He did not mention an injury to the head or neck in Vietnam. 

At a hearing in March 1992, the veteran testified that his 
neck disability began when he sustained and injury to the 
neck in basic training involving pugil sticks.  He continued 
to have persistent symptoms he described as a stiff neck.  
Transcript (T.), p. 3.  He reported other treatment by VA and 
private providers in the 1970's.  T. p. 4.  He stated that he 
had radiating pain down to the shoulders during and since 
service.  T. p. 5.

In an April 1992 VA examination, the veteran again noted a 
neck injury during combat training in service.  He made no 
reference to a head or neck injury in Vietnam.  He reported 
steadily worsening pain in the cervical area.  He complained 
of pain in both shoulders and the neck.  He also had periodic 
numbness in both hands and arms.  Examination of the right 
shoulder disclosed a well-healed anterior scar.  The veteran 
was diagnosed with degenerative disc disease of the cervical 
spine and status postoperative surgery of the right shoulder.  
A probable rotor cuff of the left shoulder was also noted.  
The examiner stated that most of the veteran's symptoms were 
due to the cervical disc disorder.

In a MRI of the right shoulder dated May 1992, it was 
indicated that the findings were consistent with a bristo 
procedure on the right with bony irregularity identified 
along the anterior rim of the glenoid on the right.  No tear 
of the tendon itself or other evidence of significant 
impingement was found.  An abnormal amount of joint fluid was 
not seen.  The marrow signal, except for area in the region 
of the surgery involving the anterior labrum, was normal.  No 
evidence of rotor cuff tear or significant impingement was 
found.  The MRI of the left shoulder revealed no evidence of 
a rotor cuff tear.  Mild degenerative changes in hypertrophy 
of the acromioclavicular joint were seen.  However, definite 
evidence of impingement was not identified.  The bone marrow 
signal was normal.

At a hearing held before the Board in November 1993, the 
veteran reiterated his previous contentions.  He noted that 
he had injured his neck while in basic training when he was 
pugil stick training (simulated bayonet training).  He 
reported that an opponent during this training hit him behind 
the head with this device.  It was indicated that he had been 
treated in service for neck problems beginning in August 
1967.  Subsequent to service, VA saw him during the period 
1968 to 1971.  He stated he was told in 1971 that his neck 
pain was imaginary.  He indicated that it was not until 1987 
(when he had a MRI study) that he had proof of the 
disability.

The veteran also testified that a herniated disc of the 
lumbar spine had been first shown in 1980 in connection with 
a visit to a Curwood R. Hunter, M.D.  He described problems 
with his shoulders, which he characterized as slipping or 
popping in and out.  He noted that he was submitting various 
reports from physicians who had attended him along with 
computer printouts of medical journals that he believed were 
pertinent to his cervical spine and lower back problems.  He 
advised the Board that the Social Security Administration 
(SSA) had granted him a total disability evaluation on 
account of his various injuries.  He stated initially that 
this award was based upon his disabilities from service.  
Then in response to questioning from his representative, he 
acknowledged that there was one additional disorder he 
reported as a herniated disc at T11 and T12, which was a post 
service injury.  He also noted treatment by a Dr. Runge in 
1971.  He indicated at that time that he was not aware of 
Dr. Runge's current office location.  He also noted that a 
Robert G. Draime, M.D., had treated him for pain and 
stiffness in his neck in 1970 and that he thought this 
medical provider was now deceased.  

Information furnished in connection with this hearing 
included computer printout studies.  It also included a 
January 1970 statement from Dr. Draime.  This statement was 
to the effect that the veteran had been treated for pain and 
stiffness of the neck and that X-rays taken by a Dr. Adair 
were essentially normal.  Treatment records from a Dr. Reitz 
note in December 1973 the veteran's complaints of pain in the 
neck and shoulder for which he was given pain medication and 
Valium.  A report from a Dr. Hunter, dated January 1981, 
indicated the veteran had sustained a number of back and 
shoulder injuries since his separation from service.  These 
injuries were described in some detail.  Dr. Hunter indicated 
that veteran had a herniated intervertebral disc at L5-S1 on 
the right side and the residuals of musculoligamentous strain 
of the cervical, thoracic and lumbar spine.  No opinion as to 
the etiology of these back disorders was provided.  

An additional medical report from a J. P. Schmitz, M.D., 
dated May 1992, noted that studies had shown a herniated disc 
at the L5-S1 level and that MRI studies had showed a 
herniated disc in the cervical spine.  In the view of the 
veteran's history of having had problems when he was in 
service, Dr. Schmitz was of the opinion that these disc 
herniations had originated at that time.  

Medical reports submitted at the November 1993 hearing 
include a statement from J. H. Feibel, M.D., dated November 
1993.  He reports that the veteran had asked for an opinion 
regarding the causal relationship, if any, between the injury 
sustained during basic training in 1967.  The veteran 
reported that he was aware of no other injury that could have 
caused a herniation.  MRI of the cervical spine taken in 1987 
disclosed a disc herniation.  In the opinion of this 
physician, if the symptomatology at the time of the alleged 
injury in service was accurate, it was consistent with disc 
herniation.  It was also considered consistent with the 
cervical strain without disc herniation.  "Obviously," 
noted the physician, "it is impossible to make a definite 
causal link between the accident and the subsequent disc 
herniation, but is possible given the description of the 
event and the subsequent pain that the disc herniation could 
have occurred at that point in time." 

VA treatment records from 1992 to 1993 include a February 
1992 nerve conduction study that was interpreted as normal in 
the upper extremities, except for a mild prolongation of the 
left ulnar sensory distal latency.  Needle examination of the 
muscles of the left upper extremity was within normal limits 
except for increased amplitude of the motor units potentials 
in the left triceps.  The overall interpretation was normal 
study.  The left triceps abnormality was of uncertain 
significance, perhaps representing a past neuropathic process 
with subsequent reinnervation.  There was no evidence of on 
going denervation.  

A VA radiologist report in September 1993 noted the two MRI 
studies showed a disc protrusion at C6-7 with cord 
compression.  The second one, taken in 1990, showed the same 
finding and also a large right paracentral/foraminal 
herniation at C5-6.  

In August 1994, the Board remanded this case to the RO in 
order to obtain the SSA records and those records cited by 
the veteran that had not previously been submitted or 
obtained by the RO.  Additional medical evaluations were also 
requested.

Additional medical records were obtained by the RO noting the 
disabilities cited above.  Records were also obtained from 
the SSA.  The records obtained also include a January 1984 
workmen's compensation determination.  Within his workmen's 
compensation claim, the veteran stated that he sustained an 
injury in 1970, approximately two years after his discharge 
from active service.  In 1974, the veteran contended that he 
had injured his back once again.  In 1975, the veteran 
contended that he reinjured his lower back in a reported 
lifting incident.  In 1978, he contended that he had two 
post-service injuries, one of which was reported to his 
employer.  Both injuries were to the back, the later one also 
involving the right knee and hip.  In January 1979, while 
bending over and attempting to lift a 50 to 60 pound case, 
the veteran again re-injured his low back.  

The workmen's compensation report of January 1984 makes 
reference to the veteran's failure to provide a complete 
history to the health care providers that have evaluated his 
disabilities.  For example, it was noted that the history the 
veteran gave a Dr. Patrick was incomplete and did not include 
reference to the 1970, 1974, 1975 and 1978 injuries.  In 
another example, the veteran was treated in April 1981 and 
November 1982, by a Glen Heigerick, M.D.  Dr. Heigeric 
assessed a 40 percent to 50 percent impairment.  However, 
Dr. Heigeric also noted that he had been given a history 
relating only to the 1974 and 1975 injuries.  A report from 
Dr. Schmitz indicated the veteran had a 10 percent functional 
disability, half due to "neck problems" and half due to 
thoracic spine disorders.  Dr. Patrick assessed the shoulder 
disorders as producing a five- percent disability.  During 
his workmen's compensation claim, the veteran made little (if 
any) reference to his alleged service-related disabilities.

Attached to the SSA report were clinical records from Dr. 
Runge.  A May 1977 entry shows the veteran reported a neck 
disorder.  He gave a history of a neck injury in service 
during training with a "pugle strick" (sic).  He reported 
he was struck on the right side of the head, and had a neck 
ache, but did not report it.  Since this incident, he gave a 
history of constant neck pain, with some symptomatic relief 
by turning his neck and popping.  The physician noted full 
range of motion with pain on the right side about two inches 
below the foramin magnum, but "really there are no objective 
symptoms."  X-rays were negative.  

In a January 1995 VA examination, the veteran reiterated his 
previous complaints.  He reported the injury to his neck 
during training in service was followed by radiating pain 
down his arms bilaterally.  He reported several weeks of neck 
traction.  He reported injuring his left shoulder jumping 
into a bunker in Vietnam.  It was indicated that the veteran 
was moderately impaired at the present time for any 
occupation involving physical movement.  Additional records 
were obtained by the RO, including the November 1992 
determination of the SSA Office of Hearing and Appeals.  The 
veteran was found to have been under a total disability since 
September 1980.

In February 1995, the veteran contended that he was entitled 
to a 40 percent evaluation for his neck disability and a 
30 percent evaluation for both shoulders.  He also requested 
a 100 percent disability evaluation from October 1, 1980.  In 
this regard, it must be noted that the claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities is not before the Board at 
this time.  If the veteran wishes to file such a claim, he 
must do so initially with the RO. 

In a May 1995 VA medical report, the examiner noted the 
questions posed by the Board.  The physician reported no 
evidence of a cervical disorder at that time.  Regarding the 
question of to what extent, if any, did the veteran sustain 
any post service injuries that might be considered 
"recurrent" in nature such as to preclude a relationship 
between the current back pathology of the cervical and lumbar 
spine to that described in service, the examiner responded 
that he had no such information available at this time of any 
other injury other than that which occurred during service.  
Regarding the question of whether the veteran had any 
additional cervical or lumbar spine back pathology that more 
likely than not is approximately due to or the result of a 
service-connected disability and, in particular, the service-
connected lumbosacral strain, the examiner responded in the 
affirmative.  He stated that X-ray studies had revealed 
evidence that suggested that the presence of a service-
connected disability without any evidence relating to later 
events.  

It was asked by the Board if, in the resolving of these 
questions, had the physician relied only on the clinical 
documented cervical and lumbar spine pathology or had he 
relied on statements of medical history, and if so, to what 
extent.  The examiner responded that the physical examination 
and history as provided by the veteran and the report of the 
X-ray studies are all consistent, one with another, and do 
not require that one segregate one factor as above another.  
It was stated that there was no history of injury other than 
that detailed in his record.

In a May 1995 neurological evaluation, it was noted that 
there was an anterior scar over the right shoulder.  It was 
indicated that the veteran moved his arm freely in all 
directions, but he complained of pain.  There was crepitus in 
the shoulder.  The left shoulder moved in all directions with 
no crepitus.  It was reported that the veteran did not desire 
any more X-ray studies.  It was indicated that he preferred 
more sophisticated tests, such as MRI studies.  It was also 
stated that the veteran was "very much concerned with his 
illnesses."  A psychiatric evaluation was suggested in light 
of the numerous medical records and an interview with the 
veteran.  

Regarding the Board's questions, it was stated that it was 
not possible to make unqualified statements in reference to 
these questions.  In the opinion of the examiner, all the 
veteran's complaints must be considered to be either incurred 
in his military service or aggravated by his military 
service.  The examiner noted that he did not list any 
definite evidence of post-service injuries.  In short, the 
examiner stated that he did not feel it was possible to 
definitely exclude any problems that the veteran had from the 
problems incurred in service.  

In a June 1996 VA examination, the examiner stated that he 
had the opportunity to review the veteran's claims folder 
both before and after the examination.  It was noted that 
there was evidence at the base of the veteran's workmen's 
compensation claim (dated January 1984) as well as a 
statement from  Kurwood R. Hunter, M.D., that there were 
other back injuries.  Physical examination noted that range 
of motion of the neck was markedly decreased in active and 
passive motion.  The diagnostic impression noted chronic low 
back pain without evidence of neurological impairment.  
However, the examiner stated that he saw no reason why the 
veteran was unable to work and perform manual labor.  The 
examiner stated that the problems throughout the discussion 
in the long claims file regarding the veteran's case is that 
he did suffer some back injuries during service and is now 
claiming long-term unemployment problems and disability 
because of this.  The problem, however, in the opinion of the 
examiner, was that the veteran has never had demonstrated 
neurological impairments and, therefore, cannot point with an 
exactitude to the time of his exact disc herniation. 

In a June 1996 spinal evaluation, the veteran gave a history 
of a neck injury during training in 1966 and again in 1967 in 
Vietnam when he jumped into a bunker and snapped his head 
back.  He stated that since the second injury his had 
stiffness in the neck almost every day.  He complained of 
almost constant aching in his neck, both shoulders, and low 
back.  The veteran reported that his neck pops frequently on 
any movement and will get stiff, requiring frequent 
adjustment on his part.  Physical evaluation was noted and 
the examiner answered the questions posed by the Board in our 
previous determination.  In an addendum to this report, the 
examiner stated that within correspondence from a Dr. Hunter 
injuries to the veteran's back following service were 
reported that the veteran did not mention to the examiner.  
In fact, the veteran (during the VA examination of June 1996) 
specifically denied subsequent injuries.  The examiner 
stated, in pertinent part:

This information increases the 
probability of the veteran's back 
injuries occurring after discharge from 
service.  However, it is still impossible 
to state when the initial injuries 
occurred.  

At a hearing held before a hearing officer at the RO in 
January 1998, the veteran reiterated his previous 
contentions.  He also testified that an injury in January 
1979 also involved his upper back.  He appeared to also 
provide statements that other post service injuries involved 
the upper back.  The veteran submitted additional records and 
articles.  Additional treatment records were obtained by the 
RO.

In November 1998, the Board noted the June 29, 1996 
examination by Dr. Hughes and his opinion that the veteran's 
cervical disc herniation was most likely to have had its 
origins at the initial injury in 1966 and re-aggravation in 
1967.  

At the request of the Board, the RO, in November 1998, asked 
the veteran to provide the names, addresses, and approximate 
dates of treatment for all health care providers who had 
treated his neck disability and bilateral shoulder disorder.  
It was indicated this evidence should be submitted as soon as 
possible, preferably within 60 days.  

In January 1999, the veteran noted treatment by an additional 
health care provider regarding his neck disability.  In 
February 1999, the RO attempted to obtain this medical 
evidence.  Additional medical evidence was obtained from 
Mitchell Simons, M.D., noting the veteran's complaints of 
pain associated with his disabilities.  Chiropractic 
treatment was indicated.  

In a December 1995 outpatient treatment report obtained by 
the RO, the veteran noted complaints of neck pain, midback 
pain, and lower back pain.  At this time, the veteran stated 
that he first noticed this pain in January 1979, more than 
10 years after his discharge from active service in 1968.  
The veteran made no reference to his active service.  

Additional medical records were obtained by the RO, including 
records indicating surgical treatment of the veteran's neck 
disability in February 1999.  The preoperative diagnosis 
indicated cervical disc displacement and neck, shoulder, and 
arm pain.  

As noted above, the RO issued a Statement of the Case 
regarding the claim of CUE within the January 1969 rating 
determination.  A substantive appeal to this determination 
was not received from the veteran.  Accordingly, this issue 
is not before the Board at this time.  

Additional medical records were obtained by the RO.  These 
records continue to indicate regular treatment of the 
veteran's numerous complaints.  

At a VA examination in June 1999, physical evaluation of the 
veteran's disabilities was noted.  From the examiner's 
evaluation, the physician concluded that the veteran 
sustained muscle ligament strain over his neck area at the 
time of his accident during service.  Subluxation of both 
shoulders, requiring the surgical procedure performed on the 
right shoulder, was also noted.  It was indicated that MRI 
studies had showed degenerative disc disease over the neck 
area that began appearing in the 1980's.  In the opinion of 
the examiner, degenerative disc disease over the neck area 
was due to the normal aging process of the veteran and not 
due to a neck injury he sustained while in service.  As far 
as the snapping scapula is concerned, during this evaluation 
the examiner could not find any popping, snapping, or 
clicking sensations over either scapulas.  Based on this 
evaluation, it was the opinion of the evaluator that the 
veteran had no disability with regard to either scapula.  

Additional medical records were submitted regarding the 
scapular dislocation.  The veteran waived RO consideration of 
the additional evidence submitted to the undersigned at a 
second hearing held in June 2000.  Regarding his right 
shoulder disability, the veteran noted two surgeries in 
February of 1976 and April of 1976.  Dislocations were noted.  
The veteran noted the use of medication to treat this 
condition.  Regarding his neck disability, the veteran noted 
that he first injured his neck during a basic training 
exercise.  When asked by his representative what health care 
professionals had associated his neck disabilities to 
service, the veteran identified Dr. Fivel, Dr. Smitz, 
Dr. Schuller and other physicians who he could not name 
because he was nervous.  Regarding the opinion of the recent 
VA examiner, the veteran stated that he did not believe this 
physician looked at the whole record.

Regarding his scapula disability, the veteran indicated it is 
a very rare condition.  The veteran stated that no doctor 
that has evaluated him has ever seen this condition before.  
The veteran noted severe difficulties with doing any form of 
manual labor.  He noted constant pain in his neck and 
shoulders.  At this hearing, the undersigned questioned the 
veteran regarding the exact nature and extent of his 
disability and injuries during service.  The conclusions 
reached will be discussed below.  

II.  Whether New and Material Evidence has been
Submitted to Reopen the Previously Denied Claim
of Service Connection for a Neck Disability

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (1999) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The veteran has clearly submitted sufficient medical evidence 
since 1969 to warrant the reopening of his claim.  
Specifically, the opinion of Dr. Hughes would appear to 
satisfy the requirements for new and material evidence.  
Under Justus, the Board must find this evidence to be both 
new and material.  

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board must 
determine if the veteran has been given both adequate notice 
of the need to submit evidence or argument and to address 
that question at a hearing, and whether, if such notice has 
not been provided, the veteran has been prejudiced thereby.  
Bernard, 4 Vet. App. at 393.  

In this case, over several years, the veteran has been 
provided with the pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of his claim.  He has 
exercised his right to a hearing on several occasions.  The 
veteran's arguments and those of his representative focus on 
the issue of service connection, not whether new and material 
evidence has been submitted.  Likewise, his testimony at the 
several hearings on appeal has been directed at the merits of 
the claim.  Further, it is important to note that the 
Supplemental Statement of the Case issued by the RO in 
September 1999 adjudicated the issue of service connection 
for a neck disability on a de novo basis at that time.  
Accordingly, the RO itself has adjudicated this claim on its 
merits.  Consequently, the Board finds the veteran would not 
be prejudiced by the adjudication of his claim at that time.  
As a result, there is no basis for additional delay in the 
adjudication of this case and the Board will proceed with the 
adjudication of the claim of entitlement to service 
connection for a neck disability on a de novo basis.

III.  Whether the Claim of Entitlement to Service
Connection for a Neck Disability is Well-Grounded

Under the Court's determinations in Elkins v. West, 12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999), 
rev'd on other grounds, sub nom. Winters v. Gober, No. 99-
7108 (Fed. Cir. July 26, 2000), the three part analysis for 
reopening a final decision is as follows: the Board must 
first determine whether the veteran has presented new and 
material evidence (as noted above); if new and material 
evidence has been presented, immediately upon reopening the 
claim the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopen is well grounded; and third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim, but only after ensuring that the duty to assist 
has been fulfilled.  See 38 U.S.C.A. §§ 5107(a, b), 5108 
(West 1991) and 38 C.F.R. § 3.156(a) (1999).

As the Board has found new and material evidence to reopen 
this claim, the Board must now determine whether the claim is 
well grounded.  In order for a claim to be well grounded, 
there must be a current disability that is related to an 
injury or disease that was present during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Case law 
provides that although a claim need not be conclusive to be 
well grounded it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Consequently, the veteran's own opinion will not provide the 
basis to find his claim to be well grounded.

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.   

In this case, the Board has noted the veteran's complaints of 
neck pain during service, the current indications of a neck 
disability, and the competent medical opinion linking current 
disability to service.  Thus, the Board finds the claim of 
entitlement to service connection for a neck disability well 
grounded under the Court's determination in Caluza. 


IV.  The Duty to Assist

Regarding the claim of entitlement to service connection for 
a neck disability, as well as the claims of entitlement to 
increased evaluations for the service-connected bilateral 
shoulder disability, the Board must now determine whether the 
VA has failed the duty to assist the veteran.  The VA has a 
duty to assist the veteran in the development of facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1999).  The duty 
includes obtaining medical records and medical examinations 
were indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
"Full compliance with the [statutory duty to assist] also 
includes VA assistance in obtaining relevant records from 
private physicians when [the veteran] has provided concrete 
data as to time, place, and identity."  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).

In this case, the RO has undergone an extensive attempt to 
obtain all relevant records pertinent to the veteran's 
claims, including, but limited to, obtaining service medical 
records, VA medical treatment records, records from private 
health care providers, SSA, and from other sources.  The 
veteran has not identified any additional existing medical 
evidence that the RO has not attempted to obtain.  The RO 
specifically obtained records cited by the veteran in January 
1999 and March 1999.  Based on a detailed review of the 
evidence, including the statements of numerous physicians, 
there is no basis to determine that additional medical 
evidence pertinent to the claims is available at this time.

In this case, the RO has undergone what can only be described 
as an exhaustive attempt to obtain adequate VA evaluations to 
successfully evaluate the veteran's claims.  The veteran has 
been subject to more than 10 VA evaluations and reevaluations 
in order to determine the nature, extent, and etiology of the 
disabilities at issue.  Based on a review of these reports, 
the Board must find that these evaluations have answered 
those questions posed by the Board in November 1998 and 
August 1994.  

The Board must find that the actions of the VA evaluators 
meet the requirements of the Court's determination in 
Stegall v. West, 11 Vet. App. 268 (1998), in that they 
attempt to answer those questions posed by the Board in 1994 
and 1998.  Consequently, there is no basis to return this 
matter under Stegall for further development.  For reasons 
that will be made clear below, further evaluations or medical 
evidence would serve no purpose in the current adjudication 
of the veteran's claims.


V.  Entitlement to Service Connection for a Neck Disability

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was, in fact, incurred or 
aggravated during the veteran's service.  38 C.F.R. 
§ 3.303(b) (1999); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App.  109, 108-9 (1992).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one compete medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The United States Court of Appeals for the Federal Circuit 
has held that there is a considerable body of law that 
clearly imposed a duty on the Board to "analyze the 
credibility and probative value of evidence sua sponte."   
The Federal Circuit flatly rejected argument that would have 
emasculated the Board's inherent fact-finding authority.  
Madden v. Brown, 125 Fed. 3d 144, 1480-81 (Fed. Cir. 1997).  
In this case, the Board understands that it does not have the 
medical expertise to either diagnose a condition or associate 
a condition to active service.  However, it does have the 
authority to review the veteran's credibility.  If, as in 
this case, the veteran's credibility is found to be lacking 
as to his statements of medical history, and medical 
providers have relied upon such evidence in reaching their 
medical opinions, the probative value of those medical 
opinions is undermined or destroyed. 

In addressing how credibility is to be assessed, in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), the Court addressed 
what the term "satisfactory lay or other evidence" meant as 
employed in 38 U.S.C.A. 1154(b) and held that "satisfactory 
evidence" equaled "credible evidence."  The Court stated 
that credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements or, to a certain 
extent, bad character.  For documentary evidence, a "VA 
adjudicator may properly consider internal consistence, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."  Id.  The United States 
Court of Appeals for the Federal Circuit held that the Board 
has "the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden, 125 
F.3d at 1481.   

The veteran has essentially contends that his neck disability 
was caused by an injury or injuries in service more than 
30 years ago.  However, as stated by the Court, lay medical 
assertions to the effect that there is association between 
the veteran's current neck disability and an injury in 
service have no probative value.  On the issue of medical 
causation, the Court has been clear that "[l]ay 
hypothesizing particularly in absence of any supporting 
medical authority, serves no constructive purpose . . ." 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

The record contains medical evidence both for and against the 
claim.  Based on a review of this record, the Board finds 
that the determinative question in this case involves the 
probative weight to be assigned to the medical opinions for 
an against the claim.  This, in turn, hinges upon the 
crediblity to be assigned to the statements of medical 
history provided by the veteran.

The service medical records document the veteran's complaint 
of neck pain with radiation in August 1967.  There was a 
history recorded that a chiropractor saw the claimant 
"several months" earlier and allegedly found displaced 
vertebrae.  The contemporaneous orthopedic evaluation did not 
identify a neck disability and instead found only a shoulder 
disorder.  Indeed, there was no neck disability diagnosed in 
service or on separation examination, and the medical history 
recorded at separation from service failed to mention a neck 
disorder.

The veteran did report his neck injury in service in 1966 
(i.e. prior to service in Vietnam) on his original claim for 
benefits filed immediately after service.  In this context, 
the Board must digress for a moment about whether there was a 
second traumatic injury in service.  Although the record 
shows the claimant was consistent for a considerable number 
of years after service in reporting only the neck injury in 
his initial training, much more recently he has reported a 
second neck injury in Vietnam when he plunged into a bunker 
and struck his head.  The Board further notes that he 
previously had provided a history of injury diving into a 
bunker in Vietnam, but all of the early versions of this 
story involved injuries to other parts of his body apart from 
his head or neck.  For purposes of this determination, the 
Board will assume the history of this second injury is true, 
although there is ample reason to question whether the 
veteran's evidence is "satisfactory," in light of the 
inconsistencies of the veteran's own statements, without 
regard to any other evidence.  See Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).   Moreover, even assuming this injury 
was under combat conditions, the provisions of 38 U.S.C.A. 
1154(b) only provide an evidentiary presumption concerning 
events in service, not post service symptoms.  Kessel v. 
West, 13 Vet. App. 9 (1999).   Since there is a competent 
medical opinion of record that assumed the veteran's accounts 
of this putative combat incurred injury was true, and since 
the RO considered this evidence in its determination, the 
Board finds no basis to return this claim to the RO to 
consider in light of 38 U.S.C.A. 1154(b). 

The VA examination in November 1968 reflects the veteran 
provided a history of continuing problems with occasional 
stiffness and cracking, but "no other symptoms."  The Board 
finds this entry critical.  It was recorded proximate to the 
critical time in question and when the medical provider was 
squarely addressing the presence of a neck disability, and 
when the existence of a service connected neck disorder was 
the immediate subject of a claim for compensation benefits.  
Thus, it is entitled to far greater probative value than 
later remote recollections of these events because it was 
contemporary to service and under circumstances when the 
claimant and the medical provider were focused on the 
existence of a service connected disability.  This entry 
demonstrates that the stiffness and cracking were 
intermittent, and it fails to document and, in fact, refutes 
a history of persistent radicular symptoms.  The clinical 
examination was wholly normal and the pertinent diagnosis was 
history of neck injury without positive findings.   These 
findings are also entitled to great probative weight since 
they were proximate to service and demonstrate no objective 
evidence of disability.  They certainly refute the statement 
of medical history in the service records that a chiropractor 
allegedly found displaced vertebrae.

After 1968, the statements of medical history provided by the 
claimant have been highly inconsistent.  A January 1970 
statement from Dr. Draime reflects treatment for neck pain 
and stiffness.  There was no mention of radiating symptoms.  
A December 1973 entry from Dr. Reitz refers to pain in the 
neck and shoulder.  A February 1975 entry shows a history of 
popping and cracking of the neck.  By a December 1975 
hospitalization, an extensive review of medical history 
failed to mention any neck pathology.  In May 1977, the 
claimant reported problems with the neck and back "more or 
less" all the time from service.  It was noted the 
complaints of pain had little objective support.  The 
diagnosis was chronic cervical sprain.  The Board notes that 
this history of persistent symptoms since service is 
inconsistent with the detailed history recorded in December 
1975.  Likewise the history in 1970 and 1973 was not noted to 
be part of a persistent patten.  Moreover, the examiner in 
May 1977 again noted the lack of objective support for the 
complaints.

A May 1977 report from Dr. Runge shows the history of a neck 
injury during pugil stick training, with a blow to the side 
of the head followed by a neck ache.  There was no history of 
radiating pain, but the claimant did report symptoms of 
constant neck pain with relief on turning his neck. The 
physician also noted there were no objective symptoms.  In 
January 1979, a chiropractor indicated that radiographic 
studies were consistent with a past injury of the neck with 
alteration of the motor units of the cervical spine.  There 
was no opinion that this was related to service, and no other 
provider has linked a disorder described as alteration of the 
motor units of the cervical spine to service.  A January 1981 
report from Dr. Hunter details a number of injuries post 
service.  The physician expressed the opinion that the 
veteran had musculoligamentos strain of the cervical, 
thoracic and lumbar spine, but provided no opinion on the 
etiology of the disabilities.  

The January 1984 report in connection with a workman's 
compensation claim expressly notes that the claimant failed 
to provide an accurate history of multiple post service 
injuries when he was evaluated by Dr. Patrick.  His 
incomplete history was also noted in connection with the 
report of Dr. Heigeric.  The material with the workman's 
compensation claim lacks statements of medical history or 
current complaints of a persistent neck disability since 
service.  The Board again finds this evidence significant as 
to the issue of the appellant's crediblity in providing 
medical history when his interests are at stake.  

The claimant complained of neck pain with radiation in 1985-
86.  At a March 1992 hearing, he testified that he had pain 
radiating down to his shoulders during and since service.  
This evidence, however, is inconsistent with the far more 
probative history recorded proximate to service.

A May 1992 report of Dr. Schmitz, indicates that MRI studies 
disclosed a herniated disc in the cervical spine.  Based on 
the veteran's report of symptoms in service, the physician 
opined that the disc herniations originated in service.  The 
November 1993 report of Dr. Feibel discloses the veteran 
provided a history of a neck injury in basic training, but 
failed to mention any other injury.  Dr. Feibel stated that 
if the symptomatology at the time of the alleged injury in 
service was accurate, it was consistent with disc herniation.  
It was also considered consistent with the cervical strain 
without disc herniation.  "Obviously," noted the physician, 
"it is impossible to make a definite causal link between the 
accident and the subsequent disc herniation, but is possible 
given the description of the event and the subsequent pain 
that the disc herniation could have occurred at that point in 
time."  The Board finds no probative value can be assigned 
to the opinions of Dr. Schmitz and Dr. Feibel as they were 
based upon statements of medical history concerning the 
nature and persistence of symptoms that are not credible.  
The Court has made clear that a medical opinion based on a 
history furnished by the veteran and unsupported by the 
clinical evidence is of low or limited probative value.  
Curry v. Brown, 7 Vet . App. 59, 68 (1994).   As clearly 
stated by the Court, without a thorough review of the record, 
an opinion regarding etiology can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 
(1993).  In effect, it is mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  As further stated by the 
Court, an "opinion based upon an inaccurate factual premise 
has no probative value."  Roenal v. Brown, 5 Vet. App. 458, 
561 (1993).  In sum, an opinion founded upon a false premise 
is not entitled to probative weight.

At a VA examination in January 1995, the claimant provided a 
history of the neck injury during basic training and reported 
he experienced radiating pain bilaterally.  He also gave a 
history of several weeks of neck traction.  At the May 1995 
VA examination, the physician found no evidence of a cervical 
disorder.  He did opine, based upon the history provided by 
the claimant and the findings on that examination, that the 
veteran's cervical pathology was related to service.  A 
neurological examiner in May 1995 expressed much the same 
opinion and disclosed the same basis for his opinion.  The 
Board attaches no probative weight to these opinions as they 
are also based upon statements of medical history concerning 
the nature and persistence of symptoms that are not credible.  
Such opinions founded upon a false premise are not entitled 
to probative weight.

A December 1995 outpatient treatment report shows the veteran 
stated he first noted neck pain, as well as mid and low back 
pain, in January 1979.  While this evidence would contradict 
the veteran's other statements alleging persistent symptoms 
since service, the Board finds it is entitled to very low 
probative weight because it is provided at a point in time 
nearly three decades post service and some 16 years after 
1979.

The physician who conducted the June 1996 VA examination 
stated the he had the opportunity to review the record in the 
claim's folder before and after the examination.  The 
physician pointed out the evidence of multiple back injuries 
in the record.  The physician further pointed out that the 
veteran had never had demonstrated neurological impairments 
and therefore there was no basis upon which to determine the 
date of onset of disc herniation.  

At a June 1996 spinal examination, the veteran provided a 
history of a neck injury during training in 1966 and again in 
1967 when he jumped into a bunker and snapped his head back.  
The physician provided an opinion to the effect that the 
cervical spine disability was related to injuries in service.  
In an addendum, the physician noted that review of the record 
disclosed additional post service back injuries that the 
veteran had failed to mention and, in fact, had denied.  The 
physician commented that this information increased the 
likelihood that the back disabilities occurred post service, 
but it was still impossible to state when the initial 
injuries occurred.   Once again, the Board finds that only 
low probative weight may be assigned to this opinion as it 
still relies upon statements of medical history from the 
claimant the Board has found noncredible.

In January 1998 testimony, the veteran reported an upper back 
injury in January 1979.  

The VA examiner in June 1999 who reviewed the complete record 
recorded the veteran's history to two injuries to the neck in 
service, one during initial training and one when the veteran 
reported he sustained an injury jumping into a bunker in 
Vietnam.  The Board notes that this opinion was thus based 
upon the veteran's accounts of events in service and 
satisfies any requirement that a putative combat incurred 
event be taken as established.  Following examination, the 
physician concluded that the veteran sustained a muscle 
ligament strain over the neck in service, however, the 
degenerative disc disease of the neck was due to the normal 
aging process and not due to the neck injury in service.  
There was no diagnosis of any current disability due to the 
muscle ligament strain in service.  

The Board concludes that the June 1999 medical opinion is 
entitled to by far the greatest probative value as it is 
based upon a full review of the history and not upon clearly 
noncredible statements of history.  The conclusion reached by 
the physician is that the current degenerative disc disease 
is due to aging, not any event in service.  There is no 
indication of a current disability of the neck causally 
related to service.  Clearly buttressing this opinion are the 
history and negative clinical findings on the examination 
immediately after service that failed to demonstrate any 
chronic disability related to service.  This evidence is also 
entitled to great probative weight. Accordingly, the Board 
finds the clear preponderance of the probative and competent 
evidence is against the claim.  Under these circumstances, 
the benefit of the doubt doctrine is not for application.  


VI.  Entitlement to an Increased Evaluation for the
Veteran's Bilateral Service-Connected Shoulder Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's service-
connected left shoulder disability has been evaluated under 
38 U.S.C.A. § 4.17a, Diagnostic Code 5203 (impairment of the 
clavicle or scapula) (1999).  Under this code, dislocation of 
the clavicle or scapula warrants a 20 percent evaluation.  
Nonunion of the clavicle or scapula, with loose movement, 
warrants a 20 percent evaluation.  Nonunion of the clavicle 
or scapula without loose movement warrants a 10 percent 
evaluation.  Severe malunion of the clavicle or scapula 
warrants a 10 percent evaluation.  

The veteran's service-connected right shoulder disability has 
been evaluated under 38 C.F.R. § 4.17a, Diagnostic Code 5202 
(impairment of the humerus) (1999).  Under this code, a loss 
of the humerus head warrants an 80 percent evaluation for the 
major arm and a 70 percent evaluation for the minor arm.  
Nonunion of the humerus warrants a 60 percent evaluation for 
the major arm.  A 50 percent evaluation is warranted for a 
fibrous union of the humerus.  Recurrent dislocations at the 
scapulohumeral joint, with frequent episodes and guarding of 
the arm movements, warrant a 30 percent evaluation for the 
major arm.  With frequent episodes and guarding of movement 
only at the shoulder level, a 20 percent evaluation is 
warranted.  Malunion of the humerus with marked deformity 
warrants a 30 percent evaluation and a moderate deformity 
warrants a 20 percent evaluation.  

The Board has noted sporadic indications of arthritis.  
Arthritis due to trauma, substantiated by X-ray finding, will 
be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  As both shoulders are being compensated under 
their appropriate diagnostic codes, an evaluation of 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5003 is 
not warranted.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (limitation of motion of the arm) (1999).  Under 
this code, limitation of motion to 25 degrees from the side 
warrants a 40 percent disability evaluation for the major arm 
and a 30 percent evaluation for the minor arm.  Limitation of 
motion of the arm from midway between the side and shoulder 
level warrants a 30 percent evaluation for the major arm and 
a 20 percent evaluation for the minor arm.  Limitation of 
motion of the arm at the shoulder level warrants a 20 percent 
evaluation for both the major and minor arm.  

The Court has decided as a matter of law that 38 C.F.R. 
§§ 4.40 and 4.45 are not subsumed in Diagnostic Code 5201, 
and that 38 C.F.R. § 4.14 (anti-pyramiding) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Accordingly, the Court's holding requires the Board 
to consider whether an increased rating for the shoulder 
disabilities may be in order on three independent bases: (1) 
pursuant to the schedular criteria, i.e., if the medical 
examination test results reflect that range of motion of his 
arms are in fact limited, what rating should be assigned; (2) 
pursuant to 38 C.F.R. § 4.40 on the basis of additional 
range-of-motion loss in his left shoulder due specifically to 
his complaints of pain on use or during flare-ups; and (3) 
pursuant to 38 C.F.R. § 4.45 if there is additional range-of-
motion loss in his shoulders due specifically to any weakened 
movement, excess fatigability, or incoordination.  

The regulation for musculoskeletal system functional loss in 
38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform 
the normal working movements of the body with 
normal excursions, strength, speed, 
coordination and endurance.  It is essential 
that the examination on which ratings are 
based adequately portray the anatomical 
damage, and the functional loss, which respect 
to all these elements.  The functional loss 
may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking 
the motion.  Weakness is as important as 
limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal 
callosity[,] or the like.

38 C.F.R. § 4.40 (1999) (emphasis added). 

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(1998). 

The complaints of shoulder pain do not warrant an increased 
rating under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
additional range-of-motion loss, weakness, excess fatigue or 
incoordination in either shoulder.  In this complex case, the 
Board has found that the veteran's complaints of left and 
right shoulder difficulties are not credible.  In this 
regard, the Board attaches overwhelming probative weight to 
the opinion of the most recent VA examiner in 1999 because 
this provider had by far the best command of the record and 
thus the ability to assess the subjective complaints in terms 
of objective findings and history.  Accordingly, the 
complaints of left and right shoulder pain do not warrant an 
increased rating under 38 C.F.R. §§ 4.40 and 4.45 because the 
preponderance of the medical evidence does not substantiate 
additional range of motion loss, weakness, excess fatigue, or 
incoordination in the shoulders due to pain.  While studies 
have indicated abnormalities associated with the bilateral 
shoulder disabilities, the Board finds that this objective 
evidence does not justify an increased evaluation based on 
the veteran's noncredible complaints of functional loss due 
to pain.  

It appears that he RO has taken into consideration the 
veteran's complaints of pain and the objective studies in 
awarding the veteran a 10 percent evaluation for his left 
shoulder disability and a 20 percent evaluation for his right 
shoulder disability under either Diagnostic Codes 5202 and 
5203.  However, based on a review of the extensive record in 
this case illustrating repeatedly that the claimant's 
statements concerning his history and subjective complaints 
are inconsistent or directly contradictory, as well as his 
testimony before the undersigned on two occasions, the Board 
finds the subjective complaints regarding pain and the 
difficulties he associates with these disabilities are not 
credible.  Once again, it is important to note that the Board 
does not have the authority to provide a medical opinion 
regarding the nature of the left or right shoulder 
disability.  It does, for reasons noted above, have the 
authority to state that the veteran's subjective complaints 
regarding his bilateral shoulder disability are not credible.  

As the veteran's complaints have been the bases for the 
conclusion by health care providers that the veteran suffers 
from either a moderate or severe disability associated with 
his bilateral shoulder disorder, those opinions have very 
little probative weight that is far outweighed by the 1999 
evaluation by the VA examiner for the above noted reasons.  

In the VA examination of June 1999, it was noted that there 
were no obvious deformities over either shoulder.  He abducts 
both shoulders at 160 degrees, forward flexes his shoulders 
at 160 degrees, rotates approximately 80 degrees, and 
externally rotates to 60 degrees.  Internal rotation with 
pain over the shoulders bilaterally on all ranges of motion 
of both shoulders was reported.  However, the examiner 
further commented at the conclusion of the evaluation and 
review of the record that he found no scapula disability.  
Significantly, the examiner found no popping, clicking, or 
snapping sensation in either shoulder.  Sensation and muscle 
strength were found to be normal.  These medical findings 
clearly do not support an increased evaluation for the 
veteran's bilateral shoulder disability.  While health care 
providers have noted the veteran's complaints of pain, these 
complaints of pain have not been objectively confirmed.

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca.  In DeLuca, the veteran 
was service connected for a left shoulder disability, 
evaluated as 20 percent disabling.  In this case, the veteran 
is receiving a 20 percent evaluation for his right shoulder 
disability and a 10 percent evaluation for his left shoulder 
disability.  In DeLuca, the Court directed the Board to 
provide adequate reasons and bases addressing the degree or 
"extent" of additional range of motion loss in the 
appellant's left shoulder due to pain or use during flare-ups 
and, if clinically shown by the medical evidence, the degree 
of additional range-of-motion loss in this joint due to 
weakened movement, excess fatigability, or incoordination.  
The Board again finds the conclusions of the 1999 VA examiner 
are entitled to overwhelming probative weight because they 
are founded upon a command of the complete record and 
supported by negative objective clinical findings.  Those 
opinions of record indicating or suggesting a contrary 
conclusion have not be founded upon a complete command of the 
history or lack objective findings to support the presence of 
functional loss due to pain, or both. 

In his statements, the veteran has noted that he has the same 
difficulties associated with his left shoulder than he has 
with his right shoulder.  However, for reasons noted above, 
the statements regarding his limitations are not credible.  
Accordingly, as the Board has found no credible and probative 
evidence to support the conclusion that the veteran warrants 
a rating in excess of the 10 percent evaluation for his left 
shoulder disability and a 20 percent evaluation for his right 
shoulder disability currently in effect.

The Board agrees with the Court that "[m]edicine is more art 
than exact science."  Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  See also Williams v. Gober, 10 Vet. App. 447, 451 
(1997).  In this case, health care providers have based their 
opinions on the veteran's declarations and a limited amount 
of objective evidence.  The Board has found that the 
veteran's statement regarding pain and the difficulties 
associated with his shoulders are not credible.  For reasons 
that the undersigned believes are clear, the Board finds no 
evidence of recurrent dislocation at the scapulohumeral 
joints, malunion of the humerus, or a moderate deformity of 
the humerus.  No evidence of a nonunion of the clavicle or 
scapula, with or without loose movement, is found.  The Board 
finds that a preponderance of the evidence is against a 
finding of "additional functional loss" due to limitation 
of motion in the left or right shoulder due to pain.  
Consequently, based on the objective medical evidence of 
record, the Board finds no basis to award the veteran an 
increased evaluation for his bilateral shoulder disability.  
Accordingly, the claims are denied.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the medical evidence cited above, the Board 
finds that the record does not raise the issue of entitlement 
under 38 C.F.R. § 3.321(b)(1).  In light of the 
determinations above, there is no evidence which the Board 
has found credible and of significant probative weight to 
indicate that the service related disabilities impair earning 
capacity by requiring frequent hospitalizations or because 
medication required for these disabilities interfere with 
employment.  In Fanning v. Brown, 4 Vet. App. 225, 229 
(1993), the Court held that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
is of record.

In deciding the veteran's claims, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet App. 
110 (1999), and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
the evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
finding the then current severity of the disorder.  In that 
decision, the Court also discussed the concept of "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  

In this case, the Board specifically finds that there is no 
evidence that supports the veteran's claims at different 
periods of time during the appeal period.  The most probative 
evidence supports the conclusion that there is no actual 
variant in the severity (if any) of his service-connected 
disabilities during the appeal period.  Accordingly, the 
Board does not find that the disability evaluations should be 
increased for any separate period based on the facts found 
during the appeal period in question.  The evidence of record 
from the day the veteran filed his claim to the present 
supports a conclusion that he is not entitled to increased 
evaluations during any time within the appeal.


ORDER

The claim of entitlement to service connection for a neck 
disability is reopened.

Service connection for a neck disability is denied.  

Entitlement to an increased evaluation for a left shoulder 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

